        CASE 0:20-cv-02253-ECT-ECW Doc. 12 Filed 06/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Tasmon Salter,                                       File No. 20-cv-2253 (ECT/ECW)

             Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
J. Fikes, Warden FCI Sandstone,

           Respondent.
________________________________________________________________________

      Magistrate Judge Elizabeth Cowan Wright issued a Report and Recommendation

on May 5, 2021. ECF No. 11. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.     The Report and Recommendation [ECF No. 11] is ACCEPTED;

      2.      Petitioner Tasmon Salter’s Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 [ECF No. 1] is DENIED; and

      3.     This action is DISMISSED WITHOUT PREJUDICE.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 9, 2021                      s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
